DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 and 8-16 are currently pending. Claims 8-16 remain withdrawn. Claims 1, 2, and 5 have been amended. Claim 5 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 13 August 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peru et al. (“Temporary and permanent signs of interhemispheric disconnection after traumatic brain injury” – previously cited) in view of Mathias et al. (“Neuropsychological and Information Processing Performance and Its Relationship to White Matter Changes Following Moderate and Severe Traumatic Brain Injury: A Preliminary Study” – previously cited) further in view of Wald et al. ‘343 (US Pub No. 2015/0177343, 371 filed 15 December 2014).
Regarding claim 1, Peru et al. teaches a method, comprising:
displaying a stimulus in a peripheral visual field on a stimulus side of a subject, the peripheral visual field being a right peripheral visual field or a left peripheral visual field of the subject;
receiving an input, comprising an indication that the subject perceived the stimulus, from an input side of the subject, the input side being contralateral to the peripheral visual field; and
measuring a crossed reaction time comprising a span of time between displaying the stimulus and receiving the input (Page 635, Paragraph before “2. Methods;” Pages 637-638, “In the CUD assessment test…;” and Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2).
Peru et al. teaches all of the elements of the current invention as mentioned above except for based on the crossed reaction time, determining a severity of a traumatic brain injury of the subject.
Mathias et al. teaches a traumatic brain injury group was slower on visual and tactile reaction time (RT) tasks requiring the inter- and intrahemispheric processing of visual and tactile information than a control group of subjects with no head injury (Abstract, and see first three paragraphs of the Discussion section on page 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reaction time (RT) obtained by Peru et al. to determine a severity of traumatic brain injury since it would merely be applying a known correlation (traumatic brain injury effect on reaction time) to a known method ready for improvement to yield predictable results (correlating RT values to traumatic brain injury). It is noted that because the RT values of both Peru et al. and Mathias et al. are based on a crossed reaction time, the determining of the severity of a traumatic brain injury is also based on the crossed reaction time.
Peru et al. in view of Mathias et al. teaches all of the elements of the current invention as mentioned above except for after determining the severity of the traumatic brain injury of the subject, administering to the subject a treatment based on the determined severity of the traumatic brain injury, 
Wald et al. ‘343 teaches a portable MR system that quickly detects brain injury at the site of injury. For example hemorrhage detection is critical for both stroke patients and traumatic brain injury victims. In stroke, rapid distinction between a hemorrhagic and non-hemorrhagic event could allow administration of a clot-busting drug such as tPA (tissue plasminogen activator) in an ambulance prior to transportation to the hospital, perhaps advancing this time-sensitive treatment by up to an hour ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Mathias et al. to include administering to the subject a treatment based on the determined severity of the traumatic brain injury as Wald et al. ‘343 teaches that this will aid in administering a treatment, such as a drug, to advance time-sensitive treatment.
Regarding claim 2, Peru et al. teaches displaying a second stimulus in a second peripheral visual field on a second stimulus side of the subject, the second peripheral visual field being the right peripheral visual field or the left peripheral visual field of the subject;
receiving a second input, comprising an indication that the subject perceived the second stimulus, from a second input side of the subject, the second input side being ipsilateral to the second peripheral visual field;
measuring a crossed-uncrossed difference time as a difference between (i) the crossed reaction time and (ii) an uncrossed reaction time comprising a second span of time between displaying the second stimulus and receiving the second input (Page 635, Paragraph before “2. Methods;” Pages 637-638, “In the CUD assessment test…;” Pages 639-640, “3.7. Interhemispheric transmission time” and Table 2); and

Peru et al. in view of Mathias et al. further in view of Wald et al. 343 teaches all of the elements of the current invention as mentioned above except for based on the crossed-uncrossed difference time, further determining the severity of the traumatic brain injury of the subject.
Mathias et al. teaches a traumatic brain injury group was slower on visual and tactile reaction time (RT) tasks requiring the inter- and intrahemispheric processing of visual and tactile information than a control group of subjects with no head injury (Abstract, and see first three paragraphs of the Discussion section on page 146).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the reaction time (RT) obtained by Peru et al. to determine a severity of traumatic brain injury since it would merely be applying a known correlation (traumatic brain injury effect on reaction time) to a known method ready for improvement to yield predictable results (correlating RT values to traumatic brain injury). It is noted that because the RT values of both Peru et al. and Mathias et al. are also based on an uncrossed reaction time (Abstract, Page 635 Paragraph before 2. Methods), the determining of the severity of a traumatic brain injury is also based on the uncrossed reaction time.
Regarding claim 3, Peru et al. in view of Mathias et al. further in view of Prichep et al. ‘330 teaches all of the elements of the current invention as mentioned above except for wherein determining the severity of the traumatic brain injury comprises comparing the crossed reaction time of the subject to a crossed reaction time of a control subject not having a traumatic brain injury.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Mathias et al. further in view of Prichep et al. ‘330 to include determining the severity of the traumatic brain injury comprises comparing the crossed reaction time of the subject to a crossed reaction time of a control subject not having a traumatic brain injury as Mathias et al. teaches that the reaction times of users with traumatic brain injury tend to be slower than users with no head injury. The comparison of the user’s crossed reaction time to that of a control subject not having a traumatic brain injury would aid in determining the severity of the traumatic brain injury of the subject.
Regarding claims 4 and 5, Peru et al. in view of Mathias et al. further in view of Prichep et al. ‘330 teaches all of the elements of the current invention as mentioned above except for outputting to an output device the determined severity of the traumatic brain injury; and outputting to an output device a recommendation for the treatment for the administering.
Wald et al. ‘343 teaches a portable MR system that quickly detects brain injury at the site of injury. For example hemorrhage detection is critical for both stroke patients and traumatic brain injury victims. In stroke, rapid distinction between a hemorrhagic and non-hemorrhagic event could allow administration of a clot-busting drug such as tPA (tissue plasminogen activator) in an ambulance prior to transportation to the hospital, perhaps advancing this time-sensitive treatment by up to an hour ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Peru et al. in view of Mathias et al. further in view of Wald et al. ‘343 to include outputting to an output device the determined severity of the .
Response to Arguments
Applicant provides arguments as to why there is no motivation to combine Peru et al. and Mathias et al. with Prichep et al. ‘330. Examiner agrees with Applicants arguments that Prichep et al. ‘330 teaches away from using MRI/CT scans to determine brain injury and the Prichep et al. ‘330 has been withdrawn from the rejection. However, upon further consideration, it was found that Wald et al. ‘343 teaches that upon determination that a patient has traumatic brain injury using an MRI, a treatment, such as a drug, could be administered to advance time-sensitive treatment. As such, the claims are now rejected under 35 U.S.C. 103 over Peru et al. in view of Mathias et al. further in view of Wald et al. ‘343.
Applicant argues that Peru et al. does not teach determining the severity of traumatic brain injury. Examiner respectfully agrees and has amended the 35 U.S.C. 103 rejection for claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (“Early Brain Injury in Premature Newborns Detected with Magnetic Resonance Imaging is Associated with Adverse Early Neurodevelopmental Outcome” – 2005) teaches MRIs of newborns were studied to detect brain injury (Page 610, Methods, 1st paragraph). MRIs will show any white matter abnormalities, which are commonly liked to brain injuries (Page 609 2nd paragraph and Page 610 2nd column 3rd paragraph – Page 611 1st column). Early brain MRI in a premature newborn…offers an opportunity to untangle the casual relationship between early infection, brain injury or impaired brain development, and adverse neurodevelopmental outcome (Page 616 1st.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791